In an action to recover damages for personal injuries, etc., the defendants Varujan Miskjian and Va Va Dairies, Inc., appeal from an order of the Supreme Court, Nassau County (McCaffrey, J.), dated July 17, 1998, which "granted the plaintiffs’ motion pursuant to CPLR 4404 (a) to set aside a jury verdict in their favor and ordered a new trial.
Ordered that the order is reversed, on the law, with costs, the jury verdict is reinstated, and the matter is remitted to the Supreme Court, Nassau County, for entry of an appropriate judgment on the verdict.
The Supreme Court erred in setting aside the jury verdict in favor of the appellants. The verdict was supported by a fair interpretation of the evidence and should not have been disturbed (see, Shachnow v Myers, 229 AD2d 432). Altman, J. P., Kraus-man, H. Miller and Schmidt, JJ., concur.